Citation Nr: 0400381	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-16 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to burial benefits based on service connection 
for the cause of the veteran's death.  

ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from June 1942 to October 
1945.  He died in March 2002 at the age of 86.  The appellant 
is his niece and the executrix of his estate.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action by the RO 
that denied entitlement to service connection for the cause 
of the veteran's death.  


REMAND

VA is required to specifically inform the claimant of the 
evidence needed to substantiate her claim, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  The notice 
requirement is not satisfied unless VA can point to a 
specific document in the claims folder.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has not 
been provided the specific notice required by 38 U.S.C.A. 
§ 5103(a) as interpreted by Quartuccio.

According to his certificate of death, the veteran died of 
bowel obstruction due to (or as a consequence of) bacteremia 
due to (or as a consequence of) myocardial infarction.  At 
the time of the veteran's death, service connection was in 
effect for schizophrenia, evaluated as 50 percent disabling; 
paralysis of the anterior crural nerve, evaluated as 10 
percent disabling; and gunshot wound scars to the left thigh 
and abdomen. His combined service connected evaluation was 60 
percent disabling, effective from January 17, 1972.  

The appellant contends that residuals of the service-
connected gunshot wound to the abdomen caused scar tissue 
that necessitated a colonostomy, which in turn resulted in a 
bowel obstruction and fatal bacteremia.  The claims folder 
contains VA clinical records reflecting the veteran's final 
hospitalization at a VA medical facility in March 2002, and 
these records indicate a history of a colonostomy due to 
ulcerative colitis.  

The records of the colonostomy are not part of the claims 
folder.  Records reflecting this treatment are relevant to 
the current appeal.  

In view of the above and in order to ensure full compliance 
with due process requirements, this case is remanded to the 
RO for the following actions:  

1.  The RO should provide the appellant 
with a VCAA notice letter.  The appellant 
is advised that the evidence needed to 
substantiate her claim is competent 
medical evidence that the service 
connected disabilities caused or 
contributed to the veteran's death.

2.  The RO should contact the appellant 
and request that she provide the names, 
addresses, and dates of treatment of all 
health care providers, both VA and non VA 
who treated the veteran for his service 
connected disabilities, the colonostomy, 
or abdominal adhesions.  The RO should 
then take all necessary steps to obtain 
records of such treatment, including all 
records of the veteran's treatment at the 
Altoona, Pennsylvania VA Medical Center.  

3.  The RO should then readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death.  If 
this benefit is denied, the appellant and 
her representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.   

No action is required of the appellant until she is so 
informed.  The purpose of this remand is to obtain 
additional, clarifying clinical evidence and to insure that 
she receives due process of law.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



